Case 5:20-cv-02623-ODW-MRW Document 57 Filed 09/21/21 Page 1 of 9 Page ID #:568




  1                                                                                          O
  2
  3
  4
  5
  6
  7
  8                       United States District Court
  9
 10
                          Central District of California
 11   LADELL TAYLOR, as an individual, on          Case No. 5:20-cv-02623-ODW (MRWx)
 12
      behalf of himself, and all persons similarly
      situated,                                    ORDER GRANTING IN PART
 13                                                DEFENDANT’S MOTION TO
 14                       Plaintiffs,              DISMISS CLASS CLAIMS FROM
             v.                                    SECOND AMENDED COMPLAINT
 15                                                [36]
 16   PENSKE LOGISTICS, LLC; and DOES 1
      through 50, inclusive,
 17
 18                      Defendants.
 19
               I.   INTRODUCTION AND PROCEDURAL BACKGROUND
 20
            On October 16, 2020, Plaintiff Ladell Taylor filed this putative class action in the
 21
      Los Angeles Superior Court against his former employer, Defendant Penske Logistics,
 22
      LLC. (Notice of Removal, Ex. A (“Compl.”), ECF No. 1-1.) On December 18, 2020,
 23
      Defendant removed the case to this Court pursuant to the Class Action Fairness Act,
 24
      28 U.S.C. §§ 1332, 1441, 1446, and 1453 (“CAFA”). (Notice of Removal ¶¶ 7–24.)
 25
            The parties thereafter stipulated to the filing of a First Amended Complaint, (First
 26
      Stip., ECF No. 24; First Am. Compl., ECF No. 25) and a Second Amended Complaint,
 27
      (Second Stip., ECF No. 30; Second Am. Compl. (“SAC”), ECF No. 32.) In the SAC,
 28
Case 5:20-cv-02623-ODW-MRW Document 57 Filed 09/21/21 Page 2 of 9 Page ID #:569




  1   Mr. Taylor asserts three claims, each individually and on a class-wide basis: 1) failure
  2   to timely pay all wages due and owing upon separation; 2) failure to furnish accurate
  3   itemized wage statements; and 3) failure to maintain accurate records. The putative
  4   class for the first claim includes all non-exempt California employees Penske
  5   previously employed, and the putative class for the second and third claims includes all
  6   non-exempt California employees Penske previously employed or currently employs.
  7   (SAC ¶ 32.)
  8          Now, Penske moves to dismiss the class claims from the SAC. (Mot. Dismiss
  9   (“Mot.”), ECF No. 36.) The Motion is fully briefed. (Id.; Opp’n, ECF No. 37; Reply,
 10   ECF No. 38.) For the following reasons, the Court GRANTS IN PART and DENIES
 11   IN PART Penske’s Motion.1
 12                         II.    REQUEST FOR JUDICIAL NOTICE
 13          In its Reply to Mr. Taylor’s Opposition to this Motion, Penske asked the Court
 14   to take judicial notice of this Court’s prior order in Zamora v. Penske Truck Leasing
 15   Co., L.P., No. 2:20-cv-02503-ODW (MRWx), 2021 WL 809403 (C.D. Cal. March 3,
 16   2021). (Reply 2.) Penske filed concurrently with its Reply a separate Request for
 17   Judicial Notice with the Zamora Order attached. (Req. Judicial Notice (“RJN”), ECF
 18   No. 39; Ex. A (“Zamora Order”), ECF No. 39-1.) Mr. Taylor filed an Opposition to
 19   Penske’s RJN, (Opp’n RJN, ECF No. 41), and Penske filed a Reply to that Opposition,
 20   (Reply RJN, ECF No. 43).
 21          The RJN and the briefing it spawned are unnecessary. Penske properly cited to
 22   Zamora in its moving papers. (See, e.g., Mot. 1.) This was sufficient to bring the
 23   Zamora Order to the Court’s attention, and the Court is aware of the case in issuing this
 24   Order. Accordingly, the Court DENIES AS MOOT Penske’s Request for Judicial
 25   Notice, (ECF No. 39), and STRIKES the Opposition and Reply briefs filed in
 26   connection therewith, (ECF Nos. 41, 43).
 27
      1
 28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
      matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                     2
Case 5:20-cv-02623-ODW-MRW Document 57 Filed 09/21/21 Page 3 of 9 Page ID #:570




  1                     III.   OBJECTION AND MOTION TO STRIKE
  2         At the same time Mr. Taylor objected to Penske’s RJN, he filed a document styled
  3   as an “Objection to and Motion to Strike New Evidence in Reply Brief.” (Obj. & Mot.
  4   Strike, ECF No. 40.) Mr. Taylor’s Objection is procedurally improper under the Local
  5   Rules. C.D. Cal. L.R. 7-10 (“Absent prior written order of the Court, the opposing party
  6   shall not file a response to the reply.”).
  7         Mr. Taylor’s objection is also substantively deficient. Mr. Taylor asks the Court
  8   to strike certain of Penske’s arguments that are based on Zamora, arguing that Penske
  9   advanced those arguments in its Reply but failed to raise them in its moving papers.
 10   (Obj. & Mot. Strike 2.) But Penske engaged with Zamora extensively in its moving
 11   papers. (See generally Mot.) In opposition to the Motion, Mr. Taylor raised several
 12   arguments regarding why Zamora does not control the result of the Motion. (See
 13   generally Opp’n.) Penske responded to these rebuttals in an appropriate manner. (See
 14   generally Reply.) The Court will not strike Penske’s Zamora-based arguments merely
 15   because Penske did not state those particular arguments verbatim in the moving papers,
 16   especially when the reply arguments fairly respond to the opposition arguments.
 17         For these reasons, the Court OVERRULES and DENIES Mr. Taylor’s
 18   Objection to and Motion to Strike the RJN. (ECF No. 40.)
 19                                 IV.    LEGAL STANDARD
 20         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
 21   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
 22   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
 23   survive a motion to dismiss, “a complaint generally must satisfy only the minimal notice
 24   pleading requirements of Rule 8(a)(2). Rule 8(a)(2) requires only that the complaint
 25   include ‘a short and plain statement of the claim showing that the pleader is entitled to
 26   relief.’” Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003). Under this standard, the
 27   plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the
 28   speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The




                                                   3
Case 5:20-cv-02623-ODW-MRW Document 57 Filed 09/21/21 Page 4 of 9 Page ID #:571




  1   “complaint must contain sufficient factual matter, accepted as true, to state a claim to
  2   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
  3   quotation marks omitted).
  4          Determining whether a complaint satisfies the plausibility standard is a “context-
  5   specific task that requires the reviewing court to draw on its judicial experience and
  6   common sense.” Iqbal, 556 U.S. at 679. A court is generally limited to the pleadings
  7   and must construe all “factual allegations set forth in the complaint . . . as true and . . .
  8   in the light most favorable” to the plaintiff. Lee v. City of Los Angeles, 250 F.3d 668,
  9   679 (9th Cir. 2001). However, a court need not blindly accept conclusory allegations,
 10   unwarranted deductions of fact, and unreasonable inferences. Sprewell v. Golden State
 11   Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Ultimately, there must be “sufficient
 12   allegations of underlying facts to give fair notice and to enable the opposing party to
 13   defend itself effectively,” and “factual allegations that are taken as true must plausibly
 14   suggest an entitlement to relief, such that it is not unfair to require the opposing party
 15   to be subjected to the expense of discovery and continued litigation.” Starr v. Baca,
 16   652 F.3d 1202, 1216 (9th Cir. 2011).
 17          When a district court grants a motion to dismiss, it should generally provide leave
 18   to amend unless it is clear the complaint could not be saved by any amendment. See
 19   Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,
 20   1031 (9th Cir. 2008). Leave to amend may be denied when “the court determines that
 21   the allegation of other facts consistent with the challenged pleading could not possibly
 22   cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393,
 23   1401 (9th Cir. 1986); Carrico v. City & Cnty. of San Francisco, 656 F.3d 1002, 1008
 24   (9th Cir. 2011) (“[Leave to amend] is properly denied . . . if amendment would be
 25   futile.”).
 26                                      V.    DISCUSSION
 27          Penske moves to dismiss the class claims from the SAC on the ground that Mr.
 28   Taylor fails to allege any factual basis for the alleged class. (See generally Mot.)




                                                    4
Case 5:20-cv-02623-ODW-MRW Document 57 Filed 09/21/21 Page 5 of 9 Page ID #:572




  1   Penske does not challenge the sufficiency of Plaintiffs’ allegations insofar as they
  2   establish Mr. Taylor’s individual claims; rather, Penske argues the SAC lacks a factual
  3   basis for bringing claims on behalf of every non-exempt worker Penske employed in all
  4   of California during the class period. (Mot. 1.)
  5         As a preliminary matter, the parties dispute whether Rule 12(b)(6) procedurally
  6   permits a defendant to move to dismiss class claims. Courts in the Central District have
  7   considered class claims on a motion to dismiss and have dismissed the class claims
  8   where the allegations do not plausibly suggest the existence of a defined class. See,
  9   e.g., Zamora, 2021 WL 809403, at *3 (dismissing class claims where factual allegations
 10   did not plausibly suggest class-wide relief); Mendez v. H.J Heinz Co., L.P., No. CV 12-
 11   5652-GHK (DTBx), 2012 WL 12888526, at *4 (C.D. Cal. Nov. 12, 2012) (same). This
 12   Court follows suit.
 13         Substantively, Penske contends that Mr. Taylor’s allegations, even taken as true,
 14   show at most that Penske is responsible for California Labor Code violations at a single
 15   Los Angeles location with respect to only those employees who drove a delivery truck
 16   like Mr. Taylor did. (Mot. 1.) Penske urges that there are no common issues and
 17   accordingly no plausible statewide class. In opposition, Mr. Taylor argues that his SAC
 18   plausibly suggests all Penske employees, regardless of the location worked, “were
 19   subject to the same and/or similar policies, procedures, practices, guidelines, and/or
 20   culture” as Mr. Taylor, supporting a class claim. (Opp’n 7; SAC ¶¶ 24–25.) For the
 21   following reasons, the Court finds for Penske on the first claim and for Mr. Taylor on
 22   the second and third claims.
 23   A.    First Claim: Failure to Timely Pay All Wages Due and Owing Upon
 24         Separation
 25         Penske moves to dismiss Mr. Taylor’s first class claim for failure to timely pay
 26   all wages due and owing upon separation. When an employer discharges a California
 27   employee, California Labor Code section 201(a) requires the employer to act within 72
 28   hours of discharge to pay the employee all wages owed. The Labor Code imposes




                                                 5
Case 5:20-cv-02623-ODW-MRW Document 57 Filed 09/21/21 Page 6 of 9 Page ID #:573




  1   statutory penalties on noncomplying employers, Cal. Lab. Code § 210, and up to 30
  2   days’ worth of wages as waiting time penalties for employers whose failure is willful,
  3   Id. § 203(a).
  4           In this case, on July 13, 2020, Penske suspended Mr. Taylor’s employment for
  5   safety violations. (SAC ¶ 48.) Thereafter, Penske told Mr. Taylor his employment was
  6   terminated and asked him to report to the workplace on July 20, 2020, to pick up his
  7   final paycheck. When he went to pick up his paycheck, Mr. Taylor spent approximately
  8   an hour speaking with his supervisor about his position, his delivery route, and his
  9   termination. Penske did not pay Mr. Taylor for this hour, and it is this unpaid hour of
 10   work that gives rise to Plaintiff’s claim for failure to pay wages due upon separation.
 11   (Id.)
 12           “To adequately assert class allegations, Plaintiff must allege facts that would
 13   plausibly suggest that members of the putative class are subjected to the same offending
 14   policies.” Mendez, 2012 WL 12888526, at *4. This pleading standard derives from the
 15   commonality requirement for federal class actions. See, e.g., Amgen Inc. v. Conn. Ret.
 16   Plans and Trust Funds, 568 U.S. 338, 349 (2013) (“[C]ommonality [is] the rule
 17   requiring a plaintiff to show that ‘there are questions of law or fact common to the
 18   class’”.)
 19           To his case-specific factual allegations, Mr. Taylor adds a series of conclusory
 20   assertions about Penske’s “policy, practice, procedure, guideline, and/or culture” of
 21   failing to pay its employees in the way Penske failed to pay Mr. Taylor for his final hour
 22   of work. (Id.) These are boilerplate, conclusory allegations which the Court must
 23   disregard. Iqbal, 556 U.S. at 664. Nothing of substance in the SAC plausibly suggests
 24   that what happened to Mr. Taylor was a pattern or a practice at Mr. Taylor’s worksite,
 25   much less a pattern or practice at all of Penske’s worksites nationwide and for all types
 26   of Penske employees.
 27           Mr. Taylor offers the suggestion that Penske might have made similar decisions
 28   leading to similar results. (Opp’n 7–8.) But this suggestion only highlights the SAC’s




                                                  6
Case 5:20-cv-02623-ODW-MRW Document 57 Filed 09/21/21 Page 7 of 9 Page ID #:574




  1   deficiency. Mr. Taylor did not allege in the SAC that Penske actually treated any other
  2   employee in a similar way. (See generally SAC.) Mr. Taylor merely alleges what
  3   happened to him personally and asks the Court to extrapolate and assume, without any
  4   additional facts, that Penske treated other employees in a similar fashion. This “logical
  5   disconnect” renders the class claim subject to dismissal. Zamora, 2021 WL 809403,
  6   at *3; see Flores v. Starwood Hotels & Resorts Worldwide, Inc., No. SACV 14-1093
  7   AG (ANx), 2015 WL 12912337, at *4 (C.D. Cal. Mar. 16, 2015) (dismissing class
  8   claims for failure to adequately plead a statewide class).
  9         For these reasons, the Court GRANTS Penske’s Motion as to the first claim.
 10   Nevertheless, Mr. Taylor might conceivably allege additional facts (or perhaps a
 11   different class) to cure the claim. Accordingly, the Court dismisses the first claim with
 12   leave to amend. Carrico, 656 F.3d 1002 at 1008.
 13   B.    Second Claim: Failure to Furnish Accurate Itemized Wage Statements
 14         Penske moves to dismiss Mr. Taylor’s second class claim for failure to furnish
 15   accurate itemized wage statements. California Labor Code section 226(a) requires
 16   employers to furnish employees with a wage statement, typically biweekly, containing
 17   several enumerated items of information, including the applicable hourly rates and the
 18   number of hours worked. Noncomplying employers are subject to penalties calculated
 19   based on the number of employees and the number of noncompliant pay periods. Cal.
 20   Lab. Code § 226(e)(1).
 21         Here, Mr. Taylor alleges that his Penske wage statements lacked information
 22   about his hourly rates and the number of hours he worked. (SAC ¶ 63.) He further
 23   alleges that Penske has “a single payroll department that calculates Penske Employee
 24   wages, processes Penske Employee pay checks and earning statements by using ADP’s
 25   payroll software, furnishes pay checks and earning statements to all Penske Employees,
 26   and maintains Penske Employee records.” (SAC ¶ 62.)
 27         Based on these allegations, it is plausible that the wage statements Penske issues
 28   to its California employees are all of the same format. Therefore, it is also plausible




                                                  7
Case 5:20-cv-02623-ODW-MRW Document 57 Filed 09/21/21 Page 8 of 9 Page ID #:575




  1   that all of Penske’s California employees were subject to the “same offending polic[y]”
  2   in that their wage statements lacked the same required information. Mendez, 2012 WL
  3   12888526, at *4. Accordingly, it is plausible that there exists a class of California
  4   Penske employees against whom this claim can be asserted on a class-wide basis.
  5         Penske is unsuccessful in arguing that Zamora compels a different result. In
  6   Zamora, the claims against the employer all related to the employees’ “work
  7   experiences,” and the class claims failed because there was no basis to suggest that
  8   anyone beyond a particular cohort of mechanics working for a particular client had the
  9   same experiences. 2021 WL 809403 at *3. Here, the SAC contains a case-specific
 10   factual allegation that a single unified corporate wage statement practice resulted in
 11   wage statements that uniformly violated the California Labor Code. (SAC ¶ 62.) The
 12   unified practice itself is the violation; there is no separate work experience that would
 13   vary from location to location or job type to job type. Thus, Mr. Taylor’s assertion of
 14   this claim on behalf of a statewide, company-wide class is plausible.
 15         The Court DENIES Penske’s Motion as to the second claim.
 16   C.    Third Claim: Failure to Maintain Accurate Records
 17         Penske moves to dismiss Mr. Taylor’s third class claim for failure to maintain
 18   accurate payroll records. This claim also arises from California Labor Code section
 19   226(a), which requires employers to keep specified employee payroll information on
 20   file for three years. Here, Mr. Taylor alleges that Penske failed to keep adequate records
 21   “because the ADP Employee Earnings Records provided to Plaintiff by Penske, upon
 22   request, are not the wage statements furnished to Plaintiff and the computer-generated
 23   record does not include the total hours worked by Plaintiff.” (SAC ¶ 75.)
 24         As with his second claim, Mr. Taylor sufficiently pleads the class-wide aspect of
 25   his third claim. The class-wide aspect of this claim is based on the same allegation
 26   regarding Penske’s unified payroll system within California. (SAC ¶ 74.) Because Mr.
 27   Taylor has alleged that Penske maintains all its California payroll records on the same
 28   system, it is plausible that Penske’s failures to maintain adequate payroll records for its




                                                   8
Case 5:20-cv-02623-ODW-MRW Document 57 Filed 09/21/21 Page 9 of 9 Page ID #:576




  1   California employees are also uniform. Thus, Mr. Taylor has plausibly alleged a class
  2   claim.
  3            The Court DENIES Penske’s Motion as to the third claim.
  4                                    VI.     CONCLUSION
  5            In summary, the Court DENIES AS MOOT Penske’s Request for Judicial
  6   Notice, (ECF No. 39), and STRIKES the Opposition and Reply briefs filed in
  7   connection therewith, (ECF Nos. 41, 43). The Court OVERRULES and DENIES Mr.
  8   Taylor’s Objection to and Motion to Strike the Request for Judicial Notice. (ECF
  9   No. 40.)
 10            Penske’s Motion to Dismiss Class Claims from the SAC is GRANTED IN
 11   PART and DENIED IN PART. (ECF No. 36.) The class-wide aspect of the first claim
 12   for failure to pay wages due upon separation is DISMISSED with leave to amend.
 13   The Motion is otherwise denied.
 14            If Mr. Taylor chooses to file a Third Amended Complaint (“TAC”), he must file
 15   it within twenty-one (21) days of today’s date, in which case Penske shall answer or
 16   otherwise respond no later than fourteen (14) days from the date Mr. Taylor files the
 17   TAC. If Mr. Taylor does not amend, then the dismissal herein shall convert to a
 18   dismissal with prejudice.
 19
 20            IT IS SO ORDERED.
 21
 22            September 20, 2021
 23
 24                                          _____________________________________
 25                                                  OTIS D. WRIGHT, II
                                                UNITED STATES DISTRICT JUDGE
 26
 27
 28




                                                   9
